Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 1 of 54

 

Fill tn this information to identify your case:

 

 

Debtor 1 Daniel L. VanderZwaag

First Name Middia Name Last Name
Debtor 2 Patricia L. VanderZwaag
{Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: WESTERN DISTRICT OF MICHIGAN

Case number 20-00363
(if known} O] Check if this is an
amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out ail of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B}

1a. Copy line 55, Total real estate, from Schedule AMB........ oc. cc cecsececeesesensrrsrccensrenssuneesarnenmuneneraeasarevartrseenesssenesess $ 40,000.00
1b. Copy line 62, Total personal property, fram Schedule A/Bo. ooo. oe ce eee cee ceca scene tenets cee ctocueseeeeeae $ 19,975.00

ic. Copy line 63, Total of all property on Schedule AJB... 2... ce eeeeeseeeeeeeceee sree educa shined pS ucanduvittaentliee teins $

59,975.00

Summarize Your Liabilities

Your liabilities
Amount you owe

2, Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedufe D... $ 67,347.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EV... eee $ 1.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F........ ee $ 347,057.00

Your total liabilities | $ 414,405.00

(GERERE Summarize Your Income and Expenses

4. Schedule |: Your income (Official Form 1061}
Copy your combined monthly income from line 12 of Schedule too... ec ccceseeeeeeeeseceeeeeeseeceeeeeasevarssnoneansneoasnrereeneness $ §,343.04

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedttle Joo. ccc cetcters ees cceseesecereeaeteeseetcenoccoouas $ 4,522.00

GEGEN Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
O Ne. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

@ Yes
7. What kind of debt do you have?

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

OO Your debts are not primarily consumer debts. You have nothing te report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Softwara Copyright (c) 1996-2019 Bes! Case, LLC - www. bestcase.com Bast Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 2 of 54

Debtor1 Daniel L. VanderZwaag
Deblor2 Patricia L. VanderZwaag Case number (if known) _20-00363

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11: OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 6,124.90

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule EF:

 

 

 

 

Totat claim

From Part 4 on Schedule EF, copy the following:
9a Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 1.00
9c. Claims for death or personal injury while you were intoxicated. (Copy ‘ine 6c.) $ 0.00
$d. Student loans. (Copy line 6f.) $ 1,171.00
9e, Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) $ 9.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 1,172.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (¢} 1996-2019 Best Case, LLC - www.besicase com Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 3 of 54

Fillin this information to identify your case and this filing:

 

 

 

Debtor 1 Daniel L. VanderZwaag

First Name Middle Name Last Name
Debtor 2 Patricia L. VanderZwaag
(Spouse. if filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: WESTERN DISTRICT OF MICHIGAN

 

Case number 20-00363 « C1 Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the assat in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

ties Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest In

 

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

CI No. Go to Part 2.
Bi ves. Where is the property?

11 What is the property? Check all that apply
8914 Brigadoon Lane South Hi Single-family home

Do not deduct secured claims or exemptions. Put
Street address. if available, or other description

Duplex or multi-unit building the amount of any secured claims on Schedule D:

 

 

 

 

 

Oo Creditors Who Have Claims Secured by Property
oO Condominium or cooperative
Hi Manufactured or mobile home
. Land Current value of the Current value of the

West Olive Mi 49460-0000 o ban entire property? portion you own?

City Slate ZIP Code C1 Investment property $40,000.00 $40,000.00
O Timeshare Describe the nature of your ownership interest
D Other —_—C~*é(Ss AS fk Simple, tenancy by the entireties, or

Who has an interest in the property? Check one = life estate}, if known.

| Debtor 1 only

Ottawa B® Debtor 2 only

County 1 debtor 1 and Debtor 2 only

Check if this is community property
C1 Atleast one of the debtors and another (see instructions}

Other information you wish to add about this item, such as local
property identification number:

2003 COMMODORE DOUBLE-WIDE MOBILE HOME

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here saseastenseess peer eeeeeecenreenee ss a> $40,000.00

 

 

 

 

jeuwee Describe Your Vehicles

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case. LLC - ww besicase.com Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 4 of 54
Debter1 Daniel L. VanderZwaag
Debtor2 Patricia L. VanderZwaag Case number (ifknown) 20-00363

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

 

ONo
@ yes
‘ FORD Do not deduct secured claims or exemptions. Put
31. Make OR Whe has an interest in the property? Check one ielamount’ol eriyleeciited|ciainne’cn) Scliecu le O:
Mode: FOCUS — 01 Debtor 1 only Creditors Who Have Claims Secured by Property.
Year 20 BB bebtor 2 only Current value of the Current value of the
Approximate mileage: 75,000 OO Debter 1 and Debtor 2 only entire property? portion you own?
Other information: 0 At least one of the debtors and another
CO Check if this is community property $3,500.00 $3,500.00
(see instructions)
. FORD Do not deduct secured claims or exemptions. Put
3.2. Make: Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Medet| F-150 BB pebtor 1 only Creditors Who Have Claims Secured by Property.
vers 20717) OD Debtor 2 only Current value of the Current value of the
Approximate mileage 160,000 DO bebtor 1 and Debtor 2 only entire property? portion you own?
Other information: D At least one of the debtors and another
passenger side door is dented
in O Check if this is community property $10,000.00 $10,000.00
{see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
O Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

pages you have attached for Part 2. Write that number here..............:..000

Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

OO No
Byes Describe...

 

=> $13,500.00

 

 

 

Current value of the
portion you own?

Do not deduct secured
claims or exemptions

 

MODEST GOODS AND FURNISHINGS IN 4 BR DOUBLE-WIDE
MOBILE HOME, NO ITEMS VALUED OVER $625

 

 

$3,500.00

 

 

7. Electronics

 

Examples; Televisions and radios; audio, video, stereo, and digital equipment; computers, printers. scanners; music collections; electranic devices

including cell phones, cameras, media players, games

0 No
M@ Yes. Describe...

 

 

MISCELLANEOUS SMALL HOUSEHOLD ELECTRONICS

3 TVS, 4 CELLPHONES, LAPTOP AND DESKTOP COMPUTERS,

 

$1,500.00

 

 

Official Form 106A/8 Schedule A/B: Property
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com

page 2
Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 5of 54

Debtor1 Daniel L. VanderZwaag

Debtor2 —_ Patricia L. VanderZwaag sean, Case number (ifknown) 20-00363

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects; stamp, coin, or baseball card collections:

other collections, memorabilia, collectibles
HNo
O Yes. Describe...
9, Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

 

 

 

 

 

 

 

 

 

 

 

 

ONo
Ml Yes. Describe...
| TRUMPET $100.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
B No
D Yes. Describe...
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
O No
Hi Yes. Describe.....
| CLOTHING $300 EACH | $600.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
No
@ Yes. Describe.....
| WEDDING BAND | _ $200.00
| COSTUME JEWELRY | $200.00

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

ONo
@ Yes. Describe

 

2 DOGS AND A CAT $4.00

14, Any other personal and household items you did not already list, including any health aids you did not list

BNo
O Yes. Give specific information....,

15. Add the dollar value of ail of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .. teens ” eetsetneeaaes | $8,104.00

 

 

Sem Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following?

 

Current vaiue of the
portion you own?

Do not deduct secured
claims or exemptions.

Official Form 106A4/B Schedule A/B: Property page 3
Software Copyright (c} 1996-2049 Best Case, LLC - www besicase.com Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 6 of 54

Debtor1 Daniel L. VanderZwaag
Debtor2 Patricia L. VanderZwaag Case number (ifknown} 20-00363

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

O No

CASH $40.00

 

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

B ves Institution name:

COMMUNITY WEST CREDIT UNION
17.1. OVERDRAWN BY $235 $1.00

 

 

WALMART VISA DEBIT CARD ACCOUNT #
17.2. 0723 $30.00

 

 

 

WALMART VISA RELOADABLE CARD
17.3. ACCOUNT # ..6900 $300.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

M No

DB Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo

DC Yes. Give specific information about them...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them

HNo
0 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Exampies: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
BNo
0 Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
Bno
DO Yes. oo ccececseessaes Institution name or individual

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
HB No
D Yes............. Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b}(1).

BNo
DYes............ Institution name and description. Separately file the records of any interests.11 U.S.C. § 521{c):
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright ic) 1996-2079 Best Case, LLC - www. baatcase.com Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 7 of 54

Debtor1 Daniel L. VanderZwaag
Debtor2 Patricia L. VanderZwaag Case number (ifkrown) 20-00363

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BNo
UO Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
OO Yes. Give specific Information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo
O Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions
28. Tax refunds owed to you
MNo
D Yes. Give specific information about them, including whether you already filed the returns and the tax years

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
BNo
O Yes. Give specific information.......

30, Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

BNo
0 Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

BNo
0 Yes. Name the insurance company of each policy and iist its value.

Company name: Beneficiary Surrender or refund
value

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HNo
O] Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

BNo
Yes. Describe each claim

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
DO Yes. Describe each claim.........

35. Any financial assets you did not already list
B No
DO Yes, Give specific information..

Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (¢} 1996-2019 Best Case. LLC - www bestcase com Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 8 of 54

Debtor1 Daniel L. Vander2waag
Debtor2 _ Patricia L. VanderZwaag Case number (ifknown) 20-00363

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here... $371.00

 

 

 

 

Describe Any BSusiness-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
BB No. Go to Part 6

O ves. Go to line 38.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list itin Part 1

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Hl No. Go to Part 7.

DO Yes. Go to line 47.

GEA cescrive All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Exampies: Season tickets, country club membership

BNo

UO Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ..........ccsssecrsseeeseseens $0.00

 

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 .
56. Part 2: Total vehicles, line §

 

— $40,000.00

4 3,500, 00

57. Part 3: Total personal and household items, line 15 _ $6,104.00
58. Part 4: Total financial assets, line 36 $371.00
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... Copy personal property total

$19,975.00 $19,975.00

 

63. Total of all property on Schedule A/G. Add line 55 + line 62 $59,975.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2019 Best Case. LLC - www.besicase.com Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 9 of 54

Fillin this information to identify your case:

Debtor 1 Daniel L. VanderZwaag
First Name Middle Nama Last Name

Debtor 2
(Spouse if. fiirig} First Name Middle Namo Last Name

 

United States Bankruptcy Court for the: © WESTERN DISTRICT OF MICHIGAN

 

Case number 20-00363
{if known} OO Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 419

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

D) You are claiming state and federal nonbankruptey exemptions. 11 U.S.C. § 522(b}(3)
BB You are claiming federal exemptions. 11 U.S.C. § 522i(b)(2}

2. For any property you fist on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow examption
Schedule A/B that Hsts this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B

Debtor 1 Exemptions
2014 FORD FOCUS 75,000 miles $3,500.00  & $850.00 11 U.S.C. § 522(d)(2)
Line fram Schedule A/B: 3.1 ———-  -
O 100% of fair market value, up to
any applicable statutory limit

 

MODEST GOODS AND 4.750.00  11U.S.C. § §22(d)(3)
FURNISHINGS IN 4 BR ie

DOUBLE-WIDE MOBILE HOME, NO DD 100% of fair market value, up to

ITEMS VALUED OVER $625 any applicable statutory limit

Line from Schedule A/B: 6.1

 

 

 

 

3 TVS, 4 CELLPHONES, LAPTOP 750.00  11U.S.C. § 522(d)(3)
AND DESKTOP COMPUTERS, __ $1,500.00. 7 ae

MISCELLANEOUS SMALL D 100% of fair market value, up to

HOUSEHOLD ELECTRONICS any applicable statutory limit

Line from Schedule A/B: 7.1

TRUMPET $100.00 $100.00 11 U.S.C. § 522(d){5)

Line from Schedule A/B: 9.1

OQ 400% of fair market value, up to
any applicable statutory limit

 

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www. besicase.com Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 10 of 54

Brief description of the property and line on Current value of the Amount of the exemption you claim Spectfic laws that allow exemption
Sehedule 4/8 that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule AB
CLOTHING $300 EACH $600.00 $300.00 11 U.S.C. § §22(d)(3)

Line from Schedufe A/B: 11.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

WEDDING BAND $200.00 $200.00 11 U.S.C. § 522(d){4)
Line from Schedule A/B: 12.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

2 DOGS AND A CAT $4.00 BB $2.00 11 U.S.C, § §22(d)(5)
Line from Schedule A/B: 13.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

CASH $40.00 $20.00 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 16.1 —

O 100% of fair market value, up to
any applicable statutory limit

 

 

COMMUNITY WEST CREDIT UNION $1.00 $100.00 11 U.S.C. § 522(d)(5}
OVERDRAWN BY $235 ——_ ——_—_
Line from Schedule A/B: 17.1 DO 100% of fair market value, up to

any applicable statutory limit
WALMART VISA RELOADABLE $300.00 $300.00 11 U.S.C. § 522(d)(5)
CARD ACCOUNT #..6900 SE —_—_
Line from Schedule A/B: 17.3 OC 100% of fair market value, up to

any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

@ No
O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

G No
DO Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www. besicase.com Best Case Bankrupicy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 11 of 54

Fill in this information to identify your case:

Debtor 1

 

First Name Middle Name Last Name

Debtor 2 Patricia L. VanderZwaag
(Spouse if, fing) First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

Case number 20-00363
(if known) - OO Check if this is an
amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4g

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.
identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your soouse is filing with you.

C1 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § §22(b)(3)
i You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and fine on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/S that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule 4/8
Debtor 2 Exemptions
MODEST GOODS AND 1.750.090 11 U.S.C. § 522(d}(3)
FURNISHINGS IN 4 BR _—_ $3,500.00 7 8750.00
DOUBLE-WIDE MOBILE HOME, NO C) 100% of fair market value, up to
ITEMS VALUED OVER $625 any applicable statutory limit
Line from Schedule A/B: 6.1
3 TVS, 4 CELLPHONES, LAPTOP $1,500.00 a $750.00 11 U.S.C. § 522(d)(3)
AND DESKTOP COMPUTERS, a aS
MISCELLANEOUS SMALL O 400% of fair market value, up to
HOUSEHOLD ELECTRONICS any applicable statutory limit

Line from Schedule A/B: 7.1

 

CLOTHING $300 EACH $600.00 $300.00 11 U.S.C. § 522(d)(3)
Line from Schedule A/B: 11.1 es OO

O 100% of fair market value, up to
any applicable statutory limit

 

COSTUME JEWELRY $200.00 & $200.00 11 U.S.C. § §22(d)(4)
Line from Schedule A/B: 12.2 ————— _——————

O 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 3 of 4
Software Copyright (c} 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 12 of 54

 

 

 

 

 

Brief description of the property and fine on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Gheck only one box for each exemption.
Schedule A/B
2 DOGS AND A CAT $4.00 = $2.00 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 13.1
0 100% of fair market value, up to
any applicable statutory limit
CASH 20.00 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 16.1 cand :
O 100% of fair market value. up to
any applicable statutory limit
WALMART VISA DEBIT CARD 30 30.00 11 U.S.C. § §22(d)(5)
ACCOUNT # 0723 $30.00 @ :
Line from Schedule A/B: 17.2 oO

100% of fair market value, up to
any applicable statutory limit

 

3. Are youclaiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and avery 3 years after that for cases filed on or after the date of adjustment.)

@ No
O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
OO Yes
Official Form 106C Schedule C: The Property You Claim as Exempt

Software Copyright (¢} 1996-2019 Best Case, LLC - www.bestcase.com

page 4 of 4
Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 13 of 54

Fillin this information to identify your case:

Debtor 1 Daniel L. VanderZwaag |

First Name Middle Name Last Name

Debtor 2 Patricia L. VanderZwaa

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: ©. WESTERN DISTRICT OF MICHIGAN

 

Case number 2720-00363
(if known) OO Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known}.

1. Do any creditors have claims secured by your property?
C1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
BB Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

2. List all secured claims. if a creditor has more than one secured claim, {ist the creditor separately Coluran A Column B Se
for each claim. tf more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name Do not deduct the that supports this portion
value of collateral claim If any
2.1 CENTIER BANK Describe the property that secures the claim: $50,565.00 $40,000.00 $10,565.00
Credits Name 8914 Brigadoon Lane South West
Olive, MI 49460 Ottawa County
2003 COMMODORE DOUBLE-WIDE
MOBILE HOME
600 EAST 84TH AVE pee the date you file, the claim is: Check all that
MERRILLVILLE, IN 46410) contingent
Number, Street, City, State & Zip Code D unliquidated
O Disputed
Who owes the debt? Check one Nature of lien. Check all that apply
CD Debtor 1 only WB an agreement you made (such as mortgage or secured
WF pebtor 2 onty car loan)
D pebter 1 and Debtor 2 only DO Statutory lien (such as tax lien, mechanic's lien)
CO Atleast one of the debtors and another «= Judgment lien from a lawsuit
C) Check if this claim relates to a OO other (including a right to offset}
community debt
Date debt was incurred 1/4/17 Last 4 digits of account number
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Software Copyright (c} 1996-2019 Best Case, LLC - www. besicase con Best Case Bankrupicy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 14 of 54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Daniel L. VanderZwaag Case number (itknown) —_20-00363
First Name Middle Name Last Name
Debtor2 Patricia L. VanderZwaag
First Name Middle Name Last Name
2.2 |CHASE AUTO FINANCE Describe the property that secures the claim: $2,650.00 $3,500.00 $0.00
Creditor's Name 2014 FORD FOCUS 75,000 miles
PO BOX 901076 as of the date you file, the claim Is: Chack all that
FT WORTH, TX 76101 O contingent
Number, Street, City, State & Zip Code OO unliquidated
01 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply
D Debtor 1 only I an agreement you made (such as mortgage or secured
BB pebtor 2 only car loan)
DC Debtor 1 and Debtor 2 only 0D Statutory lien (such as tax lien, mechanic's lien}
(Cat least one of the debtors and another ~=O Judgment lien from a lawsuit
2) check if this claim relates to a 0 Other (including a right to offset}
community debt
Date debt was incurred 1/20/14 Last 4 digits of accountnumber 8686
23 COMMUNITY WEST
” |CREDIT UNION Describe the property that secures the claim: $14,132.00 $10,000.00 $4,132.00
iC Tedaone Name) 2011 FORD F-150 160,000 miles
passenger side door is dented in
PO BOX 1967
laim Is:
GRAND RAPIDS, Mt As of the date you file, the claim Is: Check all that
49501 ©] Contingent
Number, Street, City, State & Zip Coda DO unliquidated
OC Disputed
Who owes the debt? Check one Nature of lien. Check all that apply.
CZ Debtor 1 only @ An agreement you made (such as mortgage or secured
B® debtor 2 only car loan)
O Debtor 1 and Debtor 2 only OO Statutory lien (such as tax lien, mechanic's lien}
(7 At least one of the debtors and another §=O1 Judgment lien from a lawsuit
CI check if this claim relates to a DO other {including a right to offset)
community debt
Date debt was Incurred 7/13/15 Last 4 digits of accountnumber 8100
Add the dollar value of your entries in Column A on this page. Write that number here: $67,347.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $67,347.00

GGEIEAE List Others to Be Notified for a Debt That You Already Listed

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, If you have more
than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.
O Name, Number, Street, City, State & Zip Cade
TRIAD FINANCIAL SERVS

19 HERITAGE DRIVE
BOURBONNAIS, IL 60914

 

Official Form 106D

Sofware Copyright (c] 1996-2019 Best Case, LLC - www. bestcase com

On which line in Part 4 did you enter the creditor? _ 2.1

Last 4 digits of account number _ 2601

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page 2 of 2

Best Cage Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 15 of 54

Fillin this information to identify your case:

 

 

 

Debtor 1 Daniel L. VanderZwaag

First Name Middle Name Last Name
Debtor 2 Patricia L. VanderZwaag
{Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

 

Case number 20-00363
(if known) (] Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/S: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule DO: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in tha boxes on the

left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
D1 No. Go to Part 2.
B ves.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts, As much as
possible, list the claims in alphabetical order according to the creditor's name, If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

Total claim Priority Nonprority
amount amount
21 INTERNAL REVENUE SERVICE Last 4 digits of account number $1.00 $1.00 $0.00
Priority Creditors Name
PO BOX 7346 When was the debt incurred?
PHILADELPHIA, PA 19101
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one oO Contingent
C1 Debtor 1 only oO Unliquidated
0 Debtor 2 only O pisputes
a Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
7 Atleast one of the debtors and another C1 Domestic support obligations
C1 Check if this claim is for a community debt IB Taxes and certain other debts you owe the government
Is the claim subject to offset? D Claims for death or personal injury while you were intoxicated
Bi no D other. Specity
D ves

 

List All of Your NONPRIORITY Unsecured Claims
3. Go any creditors have nonpriority unsecured claims against you?

Ono. You have nothing to report in this part. Submit this form to the court with your other schedules

ves.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each ciaim listed, identify what type of claim it is. Do not lst claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonprivrity unsecured claims fill out the Continuation Page of
Part 2.

Total clalm

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Clalms Page 1of 33
Software Copyright (c} 1996-2019 Bast Case, LLC - www. bestcase.com 47483 Best Case Bankruptcy
ar]

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 16 of 54

Debtor1 Daniel L. VanderZwaag
Debtor 2 Patricia L. VanderZwaag

 

 

Case number (if known) 20-00363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFNI Last 4 digits of account number 9804 $943.00
Nonpriority Creditors Name
1310 MARTIN LUTHER KING DRIVE When was the debt incurred?
PO BOX 3517
BLOOMINGTON, IL 61702-3517
Number Street City State Zip Code As of the date you file, the claim is: Check alll that apply
Who incurred the debt? Check one.
D Debtor 1 onty C1 contingent
@ Debtor 2 only D unliquidated
(3 Debtor 1 and Debtor 2 only O disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
DO Check if this claim is for a community C student oans
debt O Obligations arising out of a separation agreement or devorce that you did not
fs the claim subject to offset? report as priority claims
Hi No O pebts to pension or profit-sharing plans, and other similar debts
= _ AGENT FOR DISH NETWORK ACCOUNT

O Yes Other Specify NUMBER 8255909091772738

| 42 AMAZONI/ISYNCHRONY BANK Last 4 digits of account number 6403 $650.00
Nonpriority Creditors Name
ATTN: BANKRUPTCY When was the debt incurred?
PO BOX 965060
ORLANDO, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 1 only D contingent
OO Debter 2 only D unliquidated
C1 Debter 1 and Debtor 2 only D pisputea
C Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community O student loans
debt D obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 1 vebts to pension or profit-sharing plans, and other similar debts
D ves @ other. Specity

43 AT&T Last 4 digits of account number 3263 $1,400.00

Nonpriority Creditors Name
PO BOX 5014 When was the debt incurred?
CAROL STREAM, IL 60197-5014
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
@ pettor 4 only 2 centingent
D Debtor 2 only 0 unliquidated
CZ Debtor 1 and Debtor 2 only oO Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did nat
ls the claim subject to offset? report as priority claims
Bi wo J Debts to pension or profit-sharing plans, and other similar debts
D ves @ other. Specify

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 33

Software Copyright {c) 1996-2019 Best Case. LLC

> www _bestcase com

Best Case Bankruptcy
[aa]

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 17 of 54

Debtor 1 Daniel L. VanderZwaag
Debtor2 Patricia L. VanderZwaag

Bank of America

Nonpriority Creditor's Name
4909 Savarese Circle
FI1-908-01-50

Tampa, FL 33634

Number Street City State Zip Code

Who incurred the debt? Check one.

O Debtor 4 only

BF oebtor 2 only

O Debtor 1 and Debtor 2 only

Oo At least one of the debtors and another

C1 cheek if this claim is for a community
debt

Is the claim subject to offset?

Case number (ifknawn) 20-00363

 

Last 4 digits of account number 7562 $2,244.00_

Opened 03/17 Last Active

When was the debt incurred? SAS9h7

As of the date you file, the claim is: Check all that apply

OD Contingent

0 unliquidated

C1 Disputes

Type of NONPRIORITY unsecured claim:
CO student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

Bno O bebts to penston or profit-sharing plans, and other similar debts
O ves @ other Speafy Credit Line Secured
45 BARBARA TSATUROVA PLLC Last 4 digits of account number $2,422.00
Nonpricrity Creditors Name
PO BOX 2099 When was the debt incurred?

HOLLAND, Mi 49422
Number Street City State Zip Code

Who incurred the debt? Check one.

B debtor 1 only

DO Debtor 2 only

1 Debtor + and Debtor 2 only

DC At ieast one of the debtors and another

DO) check if this claim is for a community
debt

Is the claim subject to offset?

Byo

O yes

As of the date you file, the claim is: Check all that apply

D Contingent

D1 uUntiquidated

OD Disputed

Type of NONPRIORITY unsecured claim:
OO Student loans

oO Gbligations arising out of a separation agreement or divorce that you did not
report as priority claims
D debts to pension or profit-sharing plans, and other similar debts

AGENT FOR BAUMANN AND DEGROOT
HEATING, HOLLAND HOSPITAL AND
STOUT AND GORDON FAMILY DENTISTRY
W@ other. Speciy MICHIGAN REPRODUCTIVE CENTER

 

[ae]

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Bast Case, LLC - www bestcase.com

 

 

 

 

BAUMANN & DEGROOT HEATING Last 4 digits of account number $249.00
Nonpriority Creditors Name
230 E LAKEWOOD BLVD When was the debt incurred?
HOLLAND, MI 49424
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF peter 1 only O contingent
D1 Debtor 2 only D unliquidated
OO Debtor 1 and Debter 2 only 0 Disputed
OC At ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is for a community D student ioans
debt D obligations arising out of a separation agreement or divorce thal you did not
Is the claim subject to offset? report as priority claims
Bno 0 Cents to pension or profit-sharing plans, and other similar debts
O ves @ other. Specity FOR CONTACT
Schedule E/F: Creditors Who Have Unsecured Claims Page 3of 33

Best Case Bankrupicy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 18 of 54

Debtor 1 Daniel L. VanderZwaag
Debtor 2 Patricia L. VanderZwaag Case number (itknown) _-20-00:363

 

 

CAPITAL MANAGEMENT

47 SERVICES LP Last 4 digits of account number 7582 $2,244.00
Nonpriority Creditors Name TO ne

698 1/2 SOUTH OGDEN STREET When was the debt incurred?

BUGGALO, NY 14206-2317

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who Incurred the debt? Check one.

0 Debtor 1 only

 

 

 

 

D Contingent

 

 

 

 

 

 

 

 

 

 

BF pebtor 2 only D0 unliquidated
D Debtor 1 and Debtor 2 only D pisputed
Dat teast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is for a community C student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Gino D pebts to pension or profit-sharing plans, and other similar debts
AGENT FOR BANK OF AMERICA
O ves Botner. specity ACCOUNT ENDING IN 7562
CARELING MEDICAL EQUIPMENT __Last 4 digits of account number $330.00
Nonpriority Creditors Name
6900 COLLEGE BLVD When was the debt incurred?
SUITE 550
OVERLAND PARK, KS 66211
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only DB Contingent
O Debtor 2 only CO unliquidatea
O Debtor 1 and Debtor 2 only O Disputed
OJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 check ff this claim is for a community D student loans
debt C1 obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno OD Debts to pension or profit-sharing plans, and other similar debts
O ves W other. Specify
49 CARSON SMITHFIEL LLC Last 4 digits of accountnumber 1036 $1,265.00
Nonpriority Creditor’s Name
PO BOX $216 When was the debt incurred?
OLD BETHPAGE, NY 11804
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i pebier 1 only OO contingent
0 Debtor 2 only D unliquidated
D Debtor 1 and Debtor 2 only D Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
_ AGENT FOR MERRICK BANK
O ves M other. Specity CORP45292121009391036
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4of 33

Software Copyright (c}) 1996-2019 Best Case. LLC - www. bestcase.com Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 19 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Bast Case. LLC - www bestcase com

Debtor2 Patricia L. VanderZwaag Case number (if known) 20-00363
41
0 Cbhes Last 4 digits of accountnumber 7669 $600.00
Nenpricrity Creditors Name
Attn: Bankruptcy When was the debt incurred? Opened 7/20/18
Po Box 2334
Columbus, OH 43216
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
Bi Debtor 4 only C1 contingent
O Debtor 2 only 0 unliquidated
O Debtor 4 and Debtor 2 only C1 Disputed
DO Atiteast one of the debtors and another Type of NONPRIORITY unsecured claim:
O) Check if this claim is for a community C1 student ioans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo O pevts to pension or profit-sharing plans, and other similar debts
O ves @ other. Specity Medical
41
1 Cbcs Last 4 digits of account number 7669 $600.00
Nonpriority Crediter's Name
Attn: Bankruptcy When was the debt incurred? Opened 7/20/18
Po Box 2334
Columbus, OH 43218
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
i pebtor 4 only O contingent
OD Debtor 2 only D unliquidated
0 Debtor 1 and Debtor 2 only D Disputed
C1 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C student oans
debt OC obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
B No O Debts to pension or profit-sharing plans, and other sirnitar debts
O ves @ other. Specity Medical
41
3 Cbes Last 4 digits of account number 7783 $122.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 8/24/18
Po Box 2334
Columbus, OH 43216
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
BF pebtor 1 only O Contingent
D1 pebtor 2 only D0 Uniquidatea
DO Debtor + and Debtor 2 oniy 0 disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D Check if this claim is fora community C Student loans
debt O obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No O Debts to pension or profit-sharing plans, and other similar debts
0 ves @ otner. specity Medical
Official Form 108 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 33

Best Case Bankrupicy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 20 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2019 Best Case_ LLC

-wew. bestcase com

Debtor2 Patricia L. VanderZwaag Case number (if knawn) 20-00363
41
3 cBCcs Last 4 digits of accountnumber 3135 $621.00
Nonpriority Creditor's Name ~
PO BOX 2334 When was the debt incurred?
COLUMBUS, OH 43216-2334
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB Debtor 1 only O contingent
G1 Debtor 2 only DB unliquidatea
OJ Debtor 1 and Debtor 2 only D bDisputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
UO Check if this claim is for a community D student loans
debt O Obligations arising out of a separation agreement or divorce thal you did not
Is the claim subject to offset? report as priority claims
a No OD cetts to Pension or profit-sharing plans, and other similar debts
Oves other. specity AGENT FOR SPECTRUM HEALTH
4.4
4 CERTA PRO PAINTERS Last 4 digits of account number $3,110.00
Nonpriority Creditor's Name
13100 168TH AVE SUITEC When was the debt incurred?
GRAND HAVEN, MI 49417
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
01 Debtor 1 only O contingent
BB Debtor 2 only DD uniiquidatea
D1 Debtor 1 and Debtor 2 only D Disputed
CD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O01 cheek if this claim is fora community D stuent toans
debt DO obligations arising out of a separation agreement ar divorce that you did not
ls the claim subject to offset? report as priority claims
Sino OC Detts to pension or profit-sharing plans. and other similar debts
O ves HB other. Specify
PATRICIA
at VANDERA
5 CHARLES J HIEMSTRA Last 4 digits of account number WAAG $24,518.00
Nonpriority Creditor's Name
ATTORNEY AT LAW When was the debt incurred?
125 OTTAWA AVE NW SUITE 310
GRAND RAPIDS, MI 49503
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor + only D) Contingent
B pevtor 2 only D uniiquidated
D Debtor 1 and Debtor 2 only | Disputed
DO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC check if this claim is fora community C1 student ioans
debt Oop igations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino CO Debts to pension or profit-sharing plans, and other similar debts
s _ ATTORNEY FOR CONSUMER CREDIT
DO ves Other, Specify UNION FOR PATTRICIA
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 21 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2019 Best Case, LLC

 

 

 

 

- www. bestcase.com

Debter2 Patricia L. VanderZ2waag Case number (it rcwn) 20-00363
41
6 CHARTER COMMUNICATIONS Last 4 digits of account number 9255 $780.00
Nonpriority Creditors Name
PO BOX 3019 When was the debt incurred?
MILWAUKEE, WI 53201-3019
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurrad the debt? Check one.
O) Debtor 1 ony D contingent
B Debtor 2 only D Uniiquidatea
D1 Debtor 1 and Debtor 2 only D Disputed
[1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check ff this claim is for a community D) Student loans
debt D obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? Feport as priority claims
No 0 debts to pension or profit-sharing plans, and other similar debts
O ves i other. Specify
44 .
7 Chase Card Services Last 4 digits of account number 3002 $9,197.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 3/13/17 Last Active
Po Box 15298 When was the debt incurred? 6/05/17
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D Debtor 1 only C1 contingent
BF Debtor 2 only 0 Untiquidated
O Debtor 1 and Debtor 2 only OD disputea
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community O) student ioans
debt OD Obiigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bi no D Debts to pension or profit-sharing plans, and other similar debts
Oo Yes | Other. Specify Credit Card
44
8 CHASE RECEIVABLES Last 4 digits of account number 9421 $434.00
Nonpriority Creditor's Name
1247 BROADWAY When was the debt incurred?
SONOMA, CA 95476-7503
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 4 only D contingent
O Debtor 2 only D Uniiquidatea
C1 Debtor 1 and Debtor 2 only OD pisputea
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community D student loans
debt OD Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B No D Debts to pension or profit-sharing plans, and other similar debts
0 yes other. Specity AGENT FOR FIGI'S COMPANIES {NC
Officral Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 22 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2019 Best Case, LLC

= www. bestcase com

Debtor 2 Patricia L. VanderZwaag Case number (itknown) —- 20-00363
41 CMCS PREMIUM RECOVERY
9 SERVICES Last 4 digits of account number 7002 $261.00
Nonpriority Creditor's Name
10192 GRAND RIVER RD When was the debt incurred?
SUITE 111
BRIGHTON, MI 48116-6531
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Bi debtor 4 only O Contingent
O Debtor 2 only CD unliquidated
OQ Debtor 1 and Debtor 2 only D pisputea
OC At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O) Check if this claim is fora community O) student loans
dabt D Obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offaat? report as priority claims
BNno D Debts to pension or profit-sharing plans, and other similar debts
D ves @ other. Specify AGENT FOR FARM BUREAU INSURANCE
42 :
0 Community West Cu Last 4 digits of account number 0000 $1,805.00
Nonpriority Creditor's Name
Opened 12/16 Last Active
P.o. Box 1967 When was the debt incurred? 6i1SIN7
Grand Rapids, Mi 49501
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
© Debtor 1 only D contingent
Hi Debtor 2 only O unliquidated
DO Debtor 1 and Debtor 2 only Oo Disputed
D Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this ctalm is for a community C1 Student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo O Debts to pension or profit-sharing plans, and other similar debts
O ves BB other Specify Unsecured
42 .
1 Community West Cu Last 4 digits of account number 0000 $0.00
Nonpriority Creditors Narne
Opened 12/15 Last Active
P.o. Box 1967 When was the debt Incurred? 10/07/16
Grand Rapids, Ml 49501
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
DO Debtor 1 only C] Contingent
C1 Debtor 2 only DZ Untiquidated
® Debtor 1 and Debtor 2 only O visputed
O Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O1 check if this claim is fora community Cl Student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo O pebts to pension or profit-sharing plans, and other similar debts
O yes @ other. Specify Unsecured
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page B of 33

Bes! Case Bankruptcy
|

42

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 23 of 54

Debtor 1 Daniel L. VanderZwaag
Debtor2 Patricia L. VanderZwaag

| CONSUMERS CREDIT UNION

 

 

Case number (it krawn) 20-00363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Last 4 digits of account number $22,722.00
Nonpriority Creditors Name
3975 CLAY SW When was the debt incurred?
WYOMING, MI 49548-3014
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one
0 bebtor 1 only C1 contingent
BF pebtor 2 only C1 Untiquidatea
D1 Debter 1 and Debtor 2 only Oo Disputed
At least one of the debtors and another Typa of NONPRIORITY unsecured claim:
0 Check if this claim is for a. community CO student loans
debt OD obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? teport as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts

B FOR VEHICLE NUMBER

Oves Other. Specify VIN#5ZT2TRWB0HB510750

42

3 Credit Acceptance Last 4 digits of account number 2702 $9,053.00
Nonpriority Creditor’s Name
25505 West 12 Mile Road Opened 8/26/17 Last Active
Suite 3000 When was the debt incurred? 4/18/19
Southfield, Ml 48034
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
C1 Debtor 1 only O Contingent
DO debtor 2 only DO unliquidated
i Debtor 1 and Debtor 2 only C pisputed
DO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
OD Check if this claim is for a community C7 student loans
debt O obtigations arising out of a separation agreement or divorce that you did not
lg the claim subject to offset? report as priority claims
BNo D Debts to pension or profit-sharing plans, and other similar debts
Oves W other, specify Automobile

42 .

4 Credit Acceptance Last 4 digits of accountnumber 8502 $9,053.00
Nonpriarity Creditors Name
25505 West 12 Mile Road Opened 4/27/12 Last Active
Suite 3000 When was the debt incurred? 224
Southfield, MI 48034
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one
BE Debtor 4 only D contingent
D Debtor 2 only D unliquidated
OJ Debtor 1 and Debtor 2 only O pisputed
O At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community D) stugent loans
debt D obligations arising out of a separation agreement or divorce that you did not
fs the claim subject to offset? report as priority claims
Be 0 Dents to pension or profit-sharing plans, and other similar debts
O ves Hl other, Specify Automobile

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9of 33

Software Copyright {c) 1996-2019 Best Case, LLC

www. besicase.com

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 24 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Patricia L. VanderZwaag Case number (it hnown} 20-06363
42 . + A
5 Credit Collection Services Last 4 digits of accountnumber 6987 $660.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 12/26/17
725 Canton St
Norwood, MA 02062
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
1 Debtor 1 only 2 contingent
@ Debtor 2 only D unliquidated
0 Debtor 1 and Debtor 2 only 0 Disputed
OD at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
O) Check if this claim is for a community D student loans
debt D obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Byno D Debts to pension or profit-sharing plans, ard other similar debts
DO ves W other, specify 06 Progressive
42 :
6 Credit One Bank Last 4 digits of accountnumber 1144 $0.00
Nonpriority Creditor's Name
Attn: Bankruptcy Department Opened 12/15 Last Active
Po Box 98873 When was the debt incurred? 6/02/17
Las Vegas, NV 89193
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
Hi pebtor 1 only O centingent
O Debter 2 only D uniiquidatea
D Debtor 1 and Debtor 2 only D Disputed
D At east one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a community D) student loans
debt D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno DO Debts to pension or profit-sharing plans. and other similar debts
0 ves W other Specify Credit Card
4.2
7 CU RECOVERY Last 4 digits of account number 2068 $1,616.00

 

 

Nonpriority Creditor's Name
26263 FOREST BLVD

WYOMING, MN 55092
Number Street City State Zip Code

Who incurred the debt? Check one

D Detter 1 only

B pebtor 2 only

1 Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

0) Check if this claim is for a community
debt

Is the claim subject to offset?

Bno

O ves

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

CO contingent
Oo Unliquidated

D Disputed
Type of NONPRIORITY unsecured claim:

D student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

2) Debts to pension or profit-sharing plans, and other similar debts

AGENT FOR PARDA FEDERAL CREDIT
WB other. speciy UNION ACCOUNT 852068

 

Official Form 106 E/F
Software Copyright {c) 1996-2019 Best Case, LLC - www. besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 10 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 25 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Patricia L. Vander2waag Case number (i known} 20-00363
42 . : '
8 Dr Leonard's/Carol Wright Gifts Last 4 digits of account number SA4A $268.00
Nonpriority Creditor’s Name :
Opened 12/16 Last Active
Po Box 7823 When was the debt incurred? 6/06/17
Edison, NJ 08818
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
@ pebtor 1 only O contingent
01 Debtor 2 only 0 unliquidated
O debtor 1 and Debtor 2 only OD bisputea
At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a: community CJ student loans
debt | Obligations arising out of a separation agreement or divarce that you did not
(s the claim subject to offset? report as priority claims
Hino OD Debts to pension or profit-sharing plans, and other similar debts
DO Yes @ other Specify Charge Account
4.2
9 Enhanced Recovery Corp Last 4 digits of accountnumber 3102 $228.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 07/19
8014 Bayberry Road
Jacksonville, FL 32256
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one
& Debtor 1 only C1 contingent
D Debtor 2 only D unliquidated
© Debtor 1 and Debtor 2 only O Cisputea
0 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
O1 check if this claim is for a community O) student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 0 Bebts to pension or profit-sharing plans, and other similar debts
B Collection Attorney Charter
0 ves Other. Specify Communications
43
6 EXECUTIVE FINANCIAL COMPANY Last 4 digits of account number 0649 $476.00

 

 

Nonpmority Creditor's Name

PO BOX 1168

FLINT, Mi 48501-1168
Number Street City State Zip Code

Whe incurred the debt? Check one

B Debtor 1 only

D Debtor 2 only

D1 Dettor 1 and Debtor 2 only

CD Atieast one of the debtors and another

O Check if this claim is for a community
debt

Is the claim subject to offset?

Eno

O ves

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Oo Contingent

Oo Unliquidated

0 bisputed

Type of NONPRIORITY unsecured claim:
C1 Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D1 Debts to pension or profit-sharing plans, and other similar debts

AGENT FOR MONTIERTH AND
BB other. Specify ASSOCIATES

 

 

Official Form 106 E/F
Software Copyright ic} 1996-2019 Best Case, LLC

Schedule E/F: Creditors Who Have Unsecured Claims

- www bestcase.com

Page 11 of 33
Best Case Bankrupicy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 26 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Patricia L. VanderZwaag Case number (if known) 20-00363
43 .
1 FIGI'S COMPANIES INC Last 4 digits of account number 421 $434.00
Nonpriority Creditors Name
3200 S CENTRAL AVE When was the debt incurred?
MARSHFIELD, WI 54404
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
B Debtor 1 onty 0 contingent
DO Debtor 2 only D unliquidated
OD Debter 1 and Debtor 2 only oO Disputed
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this ctaim is fora community C1 student ioans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CZ petits to pension or profit-sharing plans, and other simular debts
O ves BH other. Specify we
43 '
2 First PREMIER Bank Last 4 digits of account number 0257 $961.00
Nonpriority Creditor's Name — ae
Attn: Bankruptcy Opened 11/16 Last Active
Po Box 5524 When was the debt incurred? 7108/17
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
O vebtor 1 only oO Contingent
HF Debtor 2 onty 0 unliquidated
0 Detter 1 and Debtor 2 only oO Disputed
O At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this ctaim is for a community C) student loans
debt OD obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? feport as priority claims
Bi no DO vets to pension or profit-sharing plans, and other similar debts
O Yes B Other. Specify Credit Card
4.3 :
3 First PREMIER Bank Last 4 digits of account number 2244 —_ $952.00

 

 

Official Form 106 E/F
Software Copyright (c} 1996-2019 Best Case LLC

Nonpriority Creditors Name
Attn: Bankruptcy
Po Box 5524

Sioux Falls, SD 57117
Number Street City State Zip Code

Who incurred the debt? Check one

& pebtor 1 only

D Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CZ At least one of the debtors and another

O Check if this claim is fora community
debt

Is the claim subject to offset?

a No
O yes

Schedule E/F: Creditors Who Have Unsecured Claims

www. besicase. con

Opened 02/17 Last Active

When was the debt incurred? TI24iN17

As of the date you file, the claim is: Check all that apply

D1 contingent
0 unliquidated

D pisputea
Type of NONPRIORITY unsecured claim:

D student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Depts to pension or profit-sharing plans, and other similar debts

I other. Specify Credit Card

 

Page 12 of 33
Best Case Bankruptcy
 

 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 27 of 54
Debtor1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (ci 1996-2019 Bast Case, LLC

 

 

 

Www. besicase com

 

Debtor2 Patricia L. VanderZwaag Case number {if known) 20-00363
4.3 5
4 First PREMIER Bank Last 4 digits of accountnumber 8691 $708.00
Non priority Crediter's Name
Attn: Bankruptcy Opened 01/16 Last Active
Po Box 5524 When was the debt incurred? 9/12/17
Sioux Falis, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 4 only O contingent
D1 Debter 2 only OD uniiquidated
C1 Debtor 1 and Debtor 2 only O disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is fora community 0 student loans
debt CO] obligations arising out of a separation agreement or divorce that you did nat
Is the clalm subject to offset? report as priority claims
BNo O vetts to pension or profit-sharing plans, and other similar debts
O ves B other. specity Credit Card
4.3 7
5 First PREMIER Bank Last 4 digits of account number 5051 $591.00
Nonpriority Creditors Name
Attn: Bankruptcy Opened 08/15 Last Active
Po Box 5524 When was the debt incurred? 9/08/17
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O contingent
BF Debtor 2 only D unliquidated
OD Debtor 1 and Gebtor 2 only DO Disputed
CI At least one of the debtars and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a. community C2 student loans
debt DC Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bins 0 Debts to pension or profit-sharing plans, and other similar debts
oO Yes a Other. Specify Credit Card
4.3
6 FIRST SOURCE ADVANTAGE LLC Last 4 digits of account number 4899 $2,244.00
Nonpriority Creditors Name
205 BRYANT WOODS SOUTH When was the debt Incurred?
AMHERST, NY 14228
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
1 Debtor 1 only O contingent
Bh pebtor 2 only 0 unliquidated
O Debter 1 and Debtor 2 only O disputes
OD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
U1 Check if this claim ts for a community C1 student ioans
debt O Obligations arising out of a separation agreement or divorce that you did net
Is the claim subject to offset? report as priority claims
Eno D bebts to pension or profit-sharing plans, and cther similar debts
AGENT FOR BANK OF AMERICA
O ves BB other. Specify _ACCOUNT ENDING IN 7562
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 13 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 28 of 54
Debtor1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Patricia L. VanderZ2waag Case number (itknown)  —_-20-00363
43
7 GR Cons Cu Last 4 digits of account number 3000 $22,723.00
Nonpriority Creditors Name
Opened 12/14/16 Last Active
3875 Clay Ave Sw When was the debt incurred? 5/3117
Grand Rapids, MI 49508
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
0 Debter 1 only oO Contingent
Ht Debtor 2 only OD untiquidated
O Debtor 1 and Debtor 2 only © Disputed
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is for a community C student loans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
O ves I other. specity Recreational
43 : ;
8 Ginnys/Swiss Colony Inc Last 4 digits of account number 6630 $502.00
Nonpriarity Creditors Name
Attn: Credit Department Opened 11/15 Last Active
Po Box 2825 When was the debt incurred? 6/0516
Monroe, WI 53566
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
BF bebtor 1 only O Contingent
C Debtor 2 only oO Unliquidated
O Debtor + and Debtor 2 only D bisputed
D at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community D student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
fs the claim subject to offset? report as priority claims
a No D bebts to pension or profit-sharing plans, and other similar debts
O ves @ other. Specify Charge Account
4.3
9 Gr Consumers Cu Last 4 digits of account number 3000 $22,723.00
Nonpriority Creditor's Name
Opened 12/16 Last Active
3875 Clay Ave Sw When was the debt incurred? 5/31/17
Wyoming, MI 49548
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
D Debtor 4 only O Contingent
HF Debtor 2 only DO uniquidated
1 Debter 1 and Debtor 2 only O Disputed
OD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO) Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Bwo O Debts to pension or profit-sharing plans, and other similar debts
DO ves @ other. Specify Recreational
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page t4 of 33

Software Copyright (c} 1996-2019 Best Case. LLC - www bestcase.com

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 29 of 54
Debter1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Patricia L. VanderZwaag F Case number (if kacwn) 20-00363
44
0 HARRIS & HARRIS LTD Last 4 digits of account number 9690 $359.00
Nonpriority Creditor's Name
111 WEST JACKSON BLVD When was the debt incurred?
SUITE 400
CHICAGO, IL 60604-4135
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Whe incurred the debt? Check one.
BB Debtor 1 only O Contingent
OC Debtor 2 onty 0 unliquidated
O Debtor 4 and Debtor 2 only O pisputea
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Cheek if this claim Is fora community DO student loans
debt OD Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No O vebis to pension or profit-sharing plans, and other similar debts
44 ;
1 Helvey & Associates Last 4 digits of account number 7367 $332.00
Nonpriority Creditor's Name
1029 East Center St When was the debt Incurred? Opened 01/19
Warsaw, IN 46580
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
OD Debtor 1 only C1 contingent
@ pebtor 2 only D Uniiquidatea
0 Debtor 1 and Debtor 2 only D cisputed
O Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is fora community D Student loans
debt D obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo O vents to pension or profit-sharing plans, and other similar debts
Collection Attorney Consumers Energy Ua
O ves HH other. Specify Accts
44
2 HOLLAND HOSPITAL Last 4 digits of accountnumber 7638 $14.00
Nonpriority Creditor's Name
PO BOX 772123 When was the debt incurred?
DETROIT, MI 48277-2133
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
BF debtor 1 only D contingent
OD bebtor 2 onty D unliquidated
O debtor 1 and Debtor 2 only D Disputed
C1 At feast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community CD Student loans
debt D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CI Debts to pension or profit-sharing plans, and other similar debts
DO ves @ other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 15 of 33

Software Copyright (¢} 1996-2019 Best Case. LLC - waw.bestcase.com

Bast Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 30 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soltware Copyright {c) 1996-2019 Best Case, LLC

www bestcase.com

Debtor2 Patricia L. VanderZwaag Case number (# known} 20-00363
4.4
3 HOLLAND HOSPITAL Last 4 digits of account number 8080 $266.00
Nonpriority Creditor's Name
PO BOX 77000 When was the debt incurred?
DEPT 772123
DETROIT, MI 48277-2123
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
§ pebtor 1 only O Contingent
0) Debtor 2 only D unliquidated
CO debtor 1 and Debtor 2 only O pisputed
DIAt least one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a community Di student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bno CJ Debts to pension or profit-sharing plans, and other similar debts
O ves HH other. Specify
4.4
4 HOLLAND HOSPITAL Last 4 digits of account number $375.00
Nonpricrity Creditor's Name
PO BOX 772123 When was the debt incurred?
DETROIT, Ml 48277-2123
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
® pebtor 4 only O Contingent
O Debtor 2 only DC untiquidated
D1 Debtor 1 and Debtor 2 only C1 bisputed
OC At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
B no DO debts to pension or profit-sharing plans, and other similar debts
FOR ACCOUNTS WITH BARBARA
D Yes & other. Speciy TSATUROVA PLLC
44
5 ILLINOIS TOLLWAY Last 4 digits of account number 6995 $359.00
Nonpriority Creditor's Name
PO BOX 5544 When was the debt incurred?
CHICAGO, IL 60680-5544
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
® pebtor 1 only DO contingent
OD Detter 2 only O unliquidated
0 Debter + and Debtor 2 only O oisputed
C1 At least cne of the debtors and ancther Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C student oans
debt 01 obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
BNo D Debts to pension or profit-sharing plans, and other similar debts
D Yves HB other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 16 of 33

Best Case Banknupicy
 

 

 

 

Case:20-00363-swd Doc#:15 Filed: 02/11/2020 Page 31 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Patricia L. VanderZwaag Case number (itkown)  —- 20-00363
44
6 IRS Last 4 digits of accountnumber 1415 Unknown
Nonpriority Creditor's Name
DEPARTMENT OF THE TREASURY When was the debt incurred?
INTERNAL REVENUE SERVICE
KANSAS CITY, MO 64999-0010
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
2 Debtor 4 only D contingent
BF Debtor 2 only D untiquidatea
C1 Debter 1 and Debtor 2 only D disputed
0 Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is fora community C1 Student loans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O bebts to pension or profit-sharing plans, and other sirnilar debts
Oves @ other Specify OLD INCOME TAXES OWED
44
7 JASON MICHAEL KATZ PC Last 4 digits of account number $9,053.00
Nonopriority Creditors Name
30665 NORTHWESTERN HIGHWAY When was the debt incurred?
SUITE 202
FARMINGTON HILLS, MI 48334
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
HF pentor 1 only Oo Contingent
Cl Debtor 2 only OD uniiquidated
O Gebior 1 and Debtor 2 only 1 cisputea
DO Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a community C1 student loans
debt Oop gations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No 0 Debts to pension or profit-sharing plans, and other similar debts
O ves @ other. Specify AGENT FOR CREDIT ACCEPTANCE CORP
4.4 f
8 Jefferson Capital Systems, LLC Last 4 digits of account number 0003 $701.00
Nonpriority Creditor's Name
Po Box 1999 When was the debt incurred? Opened 10/17
Saint Cloud, MN 56302
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF Debtor 1 only D Contingent
C1 Debtor 2 only D Unliquidated
OQ Debtor 1 and Debtor 2 only D disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim Is for a community D student loans
debt D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offsat? report as priority claims
a No CZ] Debts to pension or profit-sharing plans, and other similar debts
Factoring Company Account Fingerhut
O ves Mother. Specify Direct Mrkting
Official Form 106 &/F Schedule E/F: Creditors Who Have Unsecured Claims Page 17 of 33

Software Copyright (c} 1996-2019 Best Case, LLC - www bestease.com

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 32 of 54
Debtor1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Patricia L. VanderZwaag Case number {if known) 20-00363
44
9 Lake Mich Cu Last 4 digits of account number 0001 $1,892.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 12/16 Last Active
Po Box 2848 When was the debt incurred? TIIANT
Grand Rapids, Ml 49501
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Whe incurred the debt? Check one
D Debtor 1 only O contingent
BF Debtor 2 only 0 uUnliquidated
OD Debtor 1 and Debtor 2 only D Disputed
C1 At least one of the debtors and another Typa of NONPRIORITY unsecured claim:
CO check if this claim is for a. community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo C1 cents to pension or profit-sharing plans, and other similar debts
O ves Hl other. Specity Deposit Related
45 .
0 Lake Mich Cu Last 4 digits of account number 0000 $663.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 12/16 Last Active
Po Box 2848 When was the debt Incurred? 10/31/17
Grand Rapids, MI 49501
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
1 Debtor 1 only D centingent
B Debtor 2 only DO untiquidated
C Debtor + and Debtor 2 only O visputea
0 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OD check if this claim is for a community O student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no 0 vets to pension or profit-sharing plans, and other similar debts
0 Yes a Other, Specify Unsecured
46
1 LAKESHORE EYECARE Last 4 digits of account number 2910 $137.00
Nonpriority Creditor's Name
PO BOX 3272 When was the debt incurred?
SAGINAW, Mi 48605
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
B bebtor 4 only O contingent
OD pebtor 2 only oO Unliquidated
O Debter 1 and Debtor 2 only OD Disputed
OAt teast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a community O student toans
debt DO Obiigations arising out of a separation agreement or divorce that you did net
Is the claim subject to offset? feport as prionty claims
B no D Debts to pension or profit-sharing plans, and other similar debts
O ves WH other. Specity
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 18 of 33

Software Copyright (¢) 1996-2019 Best Case. LLC - www bestcase.com

Best Case Bankruptcy
 

 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 33 of 54
Debtor1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case. LLC

- www bestcase. com

Debtor2 Patricia L. VanderZwaag Case number {i knawn) 20-00363
45
2 LAKESHORE HEALTH PARTNERS Last 4 digits of account number _ $226.00
“Nonpriority Creditor's Name
602 MICHIGAN ST When was the debt incurred?
HOLLAND, MI 49423
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 1 only O Contingent
O Debtor 2 only 0 untiquidated
DO Debtor 1 and Debtor 2 only OD Disputed
DC At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C2) student loans
debt Oop igations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
D Yes HH other. Specify
45 MAPLEVIEW ANIMAL HOSPITAL
3 PC = Last 4 digits of account number 1049 $215.00
Nonpriority Creditors Name
185 PANTHER DRIVE When was the debt incurred? .
HOLLAND, MI 49424
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one
a Debtor 1 only oO Contingent
D Debtor 2 only D unliquidated
O) Debtor 1 and Debtor 2 only Oo Disputed
DAt least one of the debtors and another Type of NONPRIORITY unsecured claim:
U0 Check if this claim is for a community C1 student oans
debt D Obtigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bi No DO Debts to pension or profit-sharing plans, and other similar debts
D yes Wi other. Specify
45 MERCY HEALTH PHYSICIAN
4 PARTNER Last 4 digits of accountnumber 1692 $469.00
Nonpricrity Creditors Name
PO BOX 14099 When was the debt incurred?
BELFAST, ME 04915
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
D Debtor 1 only DO Contingent
@ vento: 2 only D unliquidated
D Debtor 4 and Debtor 2 only 0 Disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is fora community OJ stusent loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no CO) Debts to pension or profit-sharing plans, and other similar debis
Dyes B® other. Specity
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 19 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 34 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2079 Best Case. LLC

 

www. bestcase,com

 

 

 

Deblor2 Patricia L. VanderZwaag Case number {if cnawn) 20-00363
45 :
5 Merrick Bank/CardWorks Last 4 digits of account number 1036 $1,265.00
Nonpricrity Creditors Name Eee fear
Attn: Bankruptcy Opened 10/15 Last Active
Po Box 9201 When was the debt incurred? 6/05/16
Old Bethpage, NY 11804
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
B Debtor 1 only D contingent
D1 Debtor 2 only oO Unliquidated
D Debtor 1 and Debtor 2 only O bDisputea
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D Check if this claim is fora community C student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
B no 0 Debts to pension of profit-sharing plans, and other similar debts
O ves HH other Specify Credit Card
46 MICHIGAN DEPARTMENT
6 TREASURY Last 4 digits of account number 1029 $9,391.00
Nonpriority Creditor's Name
DEPT 77437 When was the debt incurred?
PO BOX 77000
DETROIT, Ml 48277-0437
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 1 only D Contingent
C1 Debtor 2 only D) Untigquidatea
OD debtor 1 and Debtor 2 only D pisputea
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C) Student oans
debt D) Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? teport as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
O ves BB other. Specity INCOME TAX
45 MICHIGAN REPRODUCTIVE AND
7 IVE Last 4 digits of account number 9241 $800.00
Nonpriority Creditors Name
41000 WOODWARD AVE When was the debt incurred?
SUITE 100 EAST
BLOOMFIELD HILLS, Mi 48304-5130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Whe Incurred the debt? Check one.
BB Debtor 1 only O contingent
C1 Debtor 2 only D unliquidated
0 Debtor 1 and Debtor 2 only O pisputed
© At least one of the debtors and anther Type of NONPRIORITY unsecured claim:
© Check if this claim is for a. community C student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo 0 Debts to pension or profit-sharing plans, and other similar debts
O ves HH other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 20 of 33

Best Case Bankrupicy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 35 of 54
Debtor 1 Daniel L. VanderZ2waag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Patricia L. VanderZwaag Case number (itknown) _ 20-00363
45
8 MIDLAND CREDIT MANAGEMENT Last 4 digits of account number 0711 $1 »397.00
Nonpriority Creditors Name SCS
2365 NORTHSIDE DRIVE When was the debt incurred?
SUITE 300
SAN DIEGO, CA 92108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
B pebter 1 only D contingent
01 Debter 2 only D unliquidated
0 Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is for a. community C0) Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo C2 Debts to pension or profit-sharing plans, and other similar debts
AGENT FOR SYNCHRONY BANK/CARE
D ves @ other. Specify CREDIT
45 i .
3 Midland Funding Last 4 digits of account number 0711 $1,296.00
Nonpriority Creditors Name
: Opened 08/17 Last Active
320 East Big Beaver When was the debt incurred? 12/29/19
Troy, Mi 48083
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one
Bi Debtor 1 oniy D centingent
DO pDebtor 2 only D unliquidated
OD Debtor 1 and Debtor 2 only O Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is fora community C1 Student loans
debt C1 Obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno © debts to pension or profit-sharing plans, and other similar debts
Factoring Company Account Synchrony
O ves HH other Specify Bank
46 ' A
6G Midland Funding Last 4 digits of account number 6891 $537.00

 

 

 

Nonpriority Creditor's Name
Attn: Bankruptcy
350 Camino De La Reine Ste 100

San Diego, CA 92108
Number Street City State Zip Code

Who incurred the debt? Check one

Opened 02/18 Last Active

When was the debt incurred? 10/13/19

 

As of the date you file, the claim is: Check all that apply

B vebtor 1 only Oo Contingent
OD Debtor 2 only D uniiquisated
O Debtor 1 and Debtor 2 only DO disputed

D Atieast one of the debtors and another

DO check if this claim Is for a community
debt

ts the clalm subject to offset?

Type of NONPRIORITY unsecured claim:
CO Student loans

0 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

Bno D Debts to pension or profit-sharing plans, and other similar debts
Factoring Company Account Credit One
O ves @ other. Speciy Bank N.A.

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC

Schedule E/F: Creditors Who Have Unsecured Claims

> www. besicase. cient

Page 21 of 33
Best Casa Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 36 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright {c) 1996-2019 Best Case, LLC - www.bestcase com

 

 

 

Debtor2 Patricia L. VanderZwaag Case number (it known} 20-00363
46 .
1 Monrce & Main Last 4 digits of account number 6110 $498.00
Nonpriority Creditor's Name ae
Opened 12/15 Last Active
1112 7th Avenue When was the debt incurred? 6/05/16
Monroe, WI 53566
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one.
HH Debtor 4 only O contingent
D Debtor 2 onty D0 untiquidatea
© Debtor 1 and Debtor 2 only O Disputed
Dat least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student toans
debt D obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CF Debts to pension or profit-sharing plans, and other similar debts
OD ves @ other Specify Charge Account
46
2 NATIONAL CREDIT ADJUSTERS Last 4 digits of account number 4693 $1,575.00
Nonpriority Creditor's Name
PO BOX 3023 When was the debt Incurred?
327 W 4TH STREET
HUTCHINSON, KS 67504-3023
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 1 only D contingent
O debtor 2 only D unliquidated
C] Debtor 1 and Debtor 2 only D Disputed
OC Atleast one of the debtors and anather Type of NONPRIORITY unsecured claim:
C1 cheek if this claim is for a community C1 Student loans
debt C0 obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bo CO Debts to pension or profit-sharing plans, and other similar debts
AGENT FOR PLAIN GREEN LLC ACCOUNT
O ves WH other Specify 72343263
4.6 A A
3 National Credit Adjusters, LLC Last 4 digits of account number 1923 $702.00
Nonpriority Creditor's Name
327 West 4th Avenue When was the debt incurred? Opened 03/17
Po Box 3023
Hutchinson, KS 67504
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B Debtor 4 only D contingent
D Debtor 2 only D unliquidatec
O Debtor 1 and Debtor 2 only | Disputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is fora community D student loans
debt C) Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bre CZ Debts to pension or profit-sharing plans, and other similar debts
Factoring Company Account The Cash
0 ves @ other Specify Store
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 22 of 33

Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 37 of 54

Debtor1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright [c) 1996-2019 Best Case, LLC

www. besicase com

 

 

 

Debtor2 Patricia L. VanderZwaag Case number (aknown)  ——.20-00363
46 . f
4 National Credit Adjusters, LLC Last 4 digits of accountnumber 1977 $167.00
Nonpriority Creditor's Name
327 West 4th Avenue When was the debt incurred? Opened 12/17
Po Box 3023
Hutchinson, KS 67504
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 oniy O contingent
Oo Debtor 2 only oO Unliquidated
D Debtor 1 and Debtor 2 only D Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C student loans
debt 0D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino OD) Debts to pension or profit-sharing plans, and other similar debts
C1 ves BB other. Specify Factoring Company Account Cash Store
46 ' f
5 Nationwide Recovery Last 4 digits of account number 6482 $331.00
Nonpriority Creditors Name
501 Shelley Dr Ste 300 When was the debt incurred? Opened 12/18
Tyler, TX 75701
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one
i debtor 1 only 0) centingent
C1 Debtor 2 only D unliquidated
C1 Debtor 1 and Debtor 2 only D Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C2 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo Cl pets to pension or profit-sharing plans, and other similar debts
Collection Attorney Carelinc Medical
OC) ves Ml other. Specity Equipment
4.6 ;
6 Parda Federal Credit U Last 4 digits of account number 0000 $1,616.00
Nonpriority Creditor's Name
Opened 12/16 Last Active
755 Parkdale When was the debt incurred? 5/26/47
Rochester, Ml 48308
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one
C1 Debtor 1 only oO Contingent
@ Debtor 2 only D unliquidated
O Debtor 1 and Debtor 2 only CO Disputed
C0 At least one of the debtors and another Type of NONPRIORITY unsecured clalm;
D1 Check if this claim is fora community C1 Student loans
debt C1 Obiigations arising out of a separation agreement or divorce that you did nat
ts the claim subject to offset? report as priority clams
Hino O debts to pension or profit-sharing plans. and other similar debts
O ves @ other. Specity Unsecured
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 23 of 33

Best Casa Bankruptcy
 

 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 38 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2019 Best Case LLC

~ wavw basicase com

Debtor 2 Patricia L. VanderZwaag Case number (i known) 20-00363
46 .
7 Plain Green Loans Last 4 digits of accountnumber 3263 $1,575.00
Nenpriority Creditors Name
Attn: Bankruptcy Opened 12/07/15 Last Active
41900 FrostRd Ste 100 When was the debt incurred? 1/29/16
Bristol, PA 19007
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
Bi Debtor 1 only D contingent
D Debtor 2 only OD Uniiquidated
D Debtor 1 and Debtor 2 only D bisputea
Dat least one of the debtors and another Type of NONPRIORITY unsecured claim:
O1 Check if this claim is fora community O) student loans
debt OC obligations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
BENo C1 debts to pension or profit-sharing plans, and other similar debts
C ves other. Specify Unsecured
46 .
8 Portfolio Recovery Last 4 digits of account number 6555 $913.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 10/18
120 Corporate Blvd
Norfold, VA 23502
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one
@ Debtor 1 only oO Contingent
D Debtor 2 only 0 uniiquidated
OO Debtor 1 and Debtor 2 only oO Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O1 check if this claim is for a community O Student loans
debt D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No D Debts to pension or profit-sharing plans, and other similar debts
Factoring Company Account Capital One
Oyves @ other Speciy Bank Usa N.A.
46 A
9 Portfolio Recovery Last 4 digits of account number 6403 a $587.00
Nonpriocity Creditors Name
Attn: Bankruptcy Opened 08/17 Last Active
120 Corporate Blvd When was the debtincurred? =. 4/17/19
Norfold, VA 23502
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
@ Debtor 1 only O contingent
D1 cebtor 2 only DD Uniiquidatea
O Debtor + and Debtor 2 only OD Disputed
Ot least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community O student loans
debt O obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as prionty claims
Eno D certs to pension or profit-sharing plans, and other simitar debts
Factoring Company Account Synchrony
O ves H other Specify Bank
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 24 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 39 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Bast Case, LLC - www. besicase com

Debtor 2 Patricia L. VanderZwaag Case number (itknown) _ 20-00363
47 7 :
0 Portland Federal Credit Union Last 4 digits of account number 9500 $0.00
Nonpriority Creditor's Name
. Opened 6/23/16 Last Active
9077 Charlotte Highway When was the debt incurred? 12/19/16
Portland, Ml 48875
Number Street City State Zip Code As of the date you file, the claim is; Check all that apply
Who incurred the debt? Check one
D1 Debtor 1 only Cl contingent
@ Debtor 2 only D untiquidated
D Debtor 1 and Debtor 2 only DO pDisputed
OAt teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Chack if this claim is for a community CO student loans
debt D obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No D Debts to pension or profit-sharing plans, and other similar debts
D ves Mother Specify Recreational
47
1 RADIUS GLOBAL SOLUTIONS LLC Last 4 digits of account number 8727 $708.00
Nonpricrity Creditor's Name
PO BOX 390846 When was the debt incurred?
MINNEAPOLIS, MN 55439
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
© Debtor 1 only DO contingent
C1 Debtor 2 onty D uniiquidatea
O Debtor 1 and Debtor 2 only 1 Disputed
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OD Check if this claim is for a. community C) student loans
debt D obtigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bno OD Debts to pension or profit-sharing plans, and other similar debts
O yes @ other. Specity AGENT FOR FIRST PREMIER BANK
47 Receivables Management Partners
2 {RMP) Last 4 digits of account number 4764 $133.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 08/18
Po Box 13129
Lansing, Ml 48901
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only O Contingent
O Debtor 2 only D untiquidated
C1 Debtor 1 and Oebtor 2 only oO Disputed
DAt least one of the debtors and ancther Type of NONPRIORITY unsecured claim:
D check if this claim is for a community C) student loans
debt i) Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as prionty claims
Hino DO cebts to pension or profit-sharing plans, and other similar debts
Oves @ other. specify Collection Attorney Lhp Internal Medicine
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 25 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 40 of 54

Debtor1 Daniel L. VanderZwaag
Debtor2 Patricia L. Vander2waag

 

 

Case number (it known) 20-00363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Softwara Copyright (c} 1996-2019 Bast Case, LLC

- wew. besicase.com

 

47 Receivables Management Partners
3 (RMP) Last 4 digits of account number 4763 $133.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 08/18
Po Box 13129
Lansing, Ml 48901
Number Street City State Zip Code As of the date you file, the claim is: Check all thal apply
Who incurred the debt? Check one.
B Debtor 1 only O contingent
0 Debtor 2 only CZ] uniiquidated
1 Debter 1 and Debtor 2 only CO disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
OD check tf this claim is fora community C1 student loans
dabt C1 obligations arising out of 3 separation agreement or divorce thal you did not
Is the claim subject to offset? report as priority claims
Bwo CD Debts to pension or profit-sharing plans, and other similar debts
O ves Bother. Specify Collection Attorney Lhp Internal Medicine
47 Receivables Management Partners
4 (RMP) Last 4 digits of account number 8988 $113.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 02/17
Po Box 13129
Lansing, Ml 48901
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only O contingent
D Debtor 2 only D0 unliquidated
D Debtor 1 and Debtor 2 only OD visputea
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is fora community O) Student loans
debt D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priofity claims
B No D debts to pension or profit-sharing plans, and other similar debts
O ves Wi other. Specify Collection Attorney Lhp Ultrasound
47 Receivables Management Partners
5 (RMP} Last 4 digits of accountnumber 4826 $94.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 11/18
Po Box 13129
Lansing, Ml 48904
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
BF Debtor 1 only D centingent
© Debtor 2 only D unliquidated
1 Debtor 1 and Debtor 2 only O Disputed
TF Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D cheek if this claim is for a_ community C student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? feport as priority claims
a No O Debts to pension or profit-sharing plans, and other similar debts
D ves @ other. specify Collection Attorney Lhp Internal Medicine
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 26 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 41 of 54

Debtor 1 Daniel L. VanderZwaag
Debtor 2 Patricia L. VanderZwaag

 

 

Case number (if known) 20-00363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC

www. bestcase com

47 Receivables Management Partners
6 (RMP) Last 4 digits of account number 6110 $93.00
Nenpriority Creditors Name
Attn: Bankruptcy When was the debt incurred? Opened 08/16
Po Box 13129
Lansing, Ml 48901
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
@ Debtor 1 only C1 contingent
O Debter 2 onty 0 untiquidated
O Debtor 1 and Debtor 2 only 0 bisputea
OD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
© Check if this claim is for a community CO student ioans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? feport as priority claims
BNo O Debts to pension or profit-sharing plans, and other similar debts
D ves H other Specify Collection Attorney David Young Md
47 Receivables Management Partners
7 (RMP) Last 4 digits of accountnumber 2800 $93.00
Nonpriority Creditors Name
Attn: Bankruptcy When was the debt incurred? Opened 02/17
Po Box 13129
Lansing, MI 48901
Number Street City State Zip Code As of the date you fite, the claim is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 1 only O centingent
D Debtor 2 only 0 untiquidated
CZ] Debtor 1 and Debtor 2 only O Disputed
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this ctaim is for a community C1 Student toans
debt OC obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
O ves HH other. Specify Collection Attorney Lhp Internal Medicine
47 Receivables Management Partners
8 {RMP) Last 4 digits of account number 8987 $92.00
Nonpriority Creditor's Name
Attn: Bankruptcy Whan was the debt incurred? Opened 02/17
Po Box 13129
Lansing, Ml 48901
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ peter 4 only D) centingent
O Debtor 2 only 0 untiquidated
O Debtor 1 and Debtor 2 only C1 Disputes
Oat least one of the debtors and another Type of NONPRIORITY ungecured claim:
D check if this claim is for a community C1 student toans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bwo O debts to pension or profit-sharing plans, and other similar debts
O ves @ other specify Collection Attorney Lhp Ultrasound
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 27 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 42 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (¢} 1996-2019 Best Case. LLC

«wee besicase com

Debtor2 Patricia L. VanderZwaag Case number (if known) 20-00363
47 . r
8 Security Credit Services Last 4 digits of account number 6552 $2,460.00
Nenpriority Creditor's Name
Attn: Bankruptcy When was the debtincurred? Opened 03/18
Po Box 1156
Oxford, MS 38655
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
BF Debtor 41 only O Contingent
D Debtor 2 only 0 unliquidated
O01 Debtor + and Debtor 2 oniy D3 Disputed
DI At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Bwo C1 Debts to pension or profit-sharing plans, and other similar debts
O ves Wl other. Specify Collection Attorney Tempoe Lic
4.8
0 SNAP RTO LLC Last 4 digits of account number $995.00
Nonpriority Creditor's Name
PO BOX 26561 When was the debt incurred? 4125/20
SALT LAKE CITY, UT 84126
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
D Debtor 2 only Oo Unliquidated
D Debtor 4 and Debtor 2 only O pisputec
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim ts fora community C1 student ioans
debt D obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D Debts te pension or profit-sharing plans, and other similar debts
RENTAL-PURCHASE AGREEMENT (7) FOR
O ves BW other Specify REPAIRS TO TRUCK
46
1 SPECTRUM HEALTH Last 4 digits of account number 3514 $971.00
Nonpriority Creditor's Name
PO BOX 88013 When was the debt incurred?
CHICAGO, IL 60680-1013
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
a Debtor 1 only oO Contingent
O cebtor 2 only Dun quidated
O Debtor 1 and Debtor 2 only DO Disputed
01 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC Check if this claim is for a community C1 student toans
debt C1 obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
B No 0 Debts to pension or profit-sharing plans, and other similar debts
O ves Mother Specify i
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 28 of 33

Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 43 of 54

Debtor1 Daniel L. VanderZwaag
Debtor2 Patricia L. VanderZwaag

ae Sterling Jewelers/Jared

Nonpriority Creditors Name
Attn: Bankruptcy
375 Ghent Rd

Akron, OH 44333
Number Street City State Zip Cade

Who Incurred the debt? Check one

& bebtor 1 only

O Debtor 2 only

1 Debtor 1 and Debtor 2 only

1 Atleast one of the debtors and another

O) Check if this ctaim is for a community
debt

Case number (if known) 20-00363

 

Last 4 digits of accountnumber 7455 $0.00

Opened 02/06 Last Active

When was the debt incurred? 8/07/06

 

As of the date you file, the claim is: Check all that apply

O contingent
D1 uniiquidated

C1 pisputed
Type of NONPRIORITY unsecured claim:

CI student loans

Oo Obligations arising out of a separation agreement or divorce that you did not

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Is the claim subject to offset? report as priority claims
Bo C1 Debts to pension cr profit-sharing plans, and other similar debts
Oo Yes B Other. Specify Charge Account

4.8

3 Synchrony Bank/fWalmart Last 4 digits of account number 6594 $0.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 8/20/15 Last Active
Po Box 965060 When was the debt incurred? 10/07/16
Orlando, FL 32896
Number Street City State Zip Cade As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 1 only OD) contingent
D Debtor 2 only D Untiquidated
D Debtor 1 and Debtor 2 only D Disputed
D atleast one of the debtors and anather Type of NONPRIORITY unsecured claim:
D Check if this claim is for a. community C student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
Bi no O bebts to pension or profit-sharing plans, and other similar debts
oO Yes a Other. Specify Charge Account

4.8 : ;

4 Tidewater Finance Co Last 4 digits of accountnumber 0929 $2,466.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 11/16 Last Active
6520 Indian River Rd When was the debt incurred? 2/16/17
Virginia Beach, VA 23464
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 4 only C3 contingent
@ pebtor 2 only DD untiquidatea
O debtor 1 and Debtor 2 only D bisputed
0 At ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
O) Cheek if this claim is fora community D Student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B wo D Debts to pension or profit-sharing plans, and other similar debts
O ves M other Specify Installment Sales Contract

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 29 of 33

Software Copyright (c} 1996-2019 Bast Case, LLC.

- ww besicase.com

Best Case Bankruptcy
Case:20-00363-swd Doc#:15 Filed: 02/11/2020 Page 44 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (cj 1996-2019 Best Case, LLC - www bestcase,com

 

 

 

 

Debter2 Patricia L. VanderZwaag Case number {itknewn) _ 20-00363
48
5 TIMOTHY E BAXTER & ASSOC Last 4 digits of account number 9042 $2,460.00
Nonpricrity Creditor's Name
PO BOX 2669 When was the debt incurred?
FARMINGTON HILLS, MI
48333-2669
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one
@ Debtor 1 only 0 Contingent
D Debtor 2 only 0 unliquidated
D Debtor 1 and Debtor 2 only O pisputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OC) Check if this claim is for a community C1 student loans
debt C0 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo D debts to pension or profit-sharing plans, and other similar debts
AGENT FOR SECURITY CREDIT SERVICES
O ves @ other. Specify LLC
48 .
6 U.S. Department of Education Last 4 digits of accountnumber 7489 $1,171.00
Nonpriority Creditor's Narne
Ecmc/Bankruptcy Opened 10/15 Last Active
Po Box 16408 When was the debt incurred? 4107/19
Saint Paul, MN 55116
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
D Debtor 4 only DO Contingent
BE Debtor 2 only OD uniiquidated
D Debtor 1 and Debtor 2 only O bDisputed
C01 At least one of the debtors and another Oe guns euler ls
O Check if this claim is for a community B student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? teport as priority claims
Bno C1 debts to pension or profit-sharing plans, and other similar debts
D ves © other. Specify
Educational —_- _
44
7 U.S. DEPARTMENT OF JUSTICE Last 4 digits of account number 9903 $146,263.00
Nonpriority Creditors Name
US ATTORNEYS OFFICE When was the debt incurred?
PO BOX 208
GRAND RAPIDS, MI 49501
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Whe incurred the debt? Check one.
1 Debtor + only OC contingent
B pebtor 2 only DO unliquidated
C1 Debtor 1 and Debtor 2 only D) Disputed
0 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C) student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
B No CI Debts to pension or profit-sharing plans, and other similar debts
B COURT CASE 1:08CR324-02
Cl ves Other. Specify RESTITUTION OWED BY BOTH DEBTORS
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 30 of 33

Best Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 45 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Patricia L. VanderZwaaq Case number (if known) 20-00363
48
8 UNITED COLLECTION BUREAU INC Last 4 digits of account number $134.00
Nonpriority Creditors Name a
5620 SOUTHWYCK BLVD When was the debt incurred?
SUITE 206
TOLEDO, OH 43614
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
D1 Debtor 4 only CO) Contingent
L) Debtor 2 only 0D unliquidated
@ Debtor 1 and Debtor 2 only O Disputed
O Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O cheek if this claim (s for a community D student loans
debt 0 Obligations arising out of a separatian agreement or divorce that you did not
ls the claim subject to offset? feport as priority claims
Mine D Debts to pension or profit-sharing plans, and other similar debts
AGENT FOR WESTERN MI PATHOLOGY
O ves HH other. Specify ASSOC
43
9 USCB CORPORATION Last 4 digits of account number 4268 $536.00
Nonpricrity Creditor's Name
ACCOUNTS RECEIVABLE When was the debt incurred?
MANAGEMENT
PO BOX 75

ARCHBALD, PA 18403

 

Number Street City State Zip Code
Who incurred the debt? Check one

OO] Debtor 1 only

@ Debtor 2 only

C1 Debtor 1 and Debtor 2 ently

CZ At least one of the debtors and another

O Check if this claim is fora community
debt

Is the claim subject to offset?

B no
0 ves

As of the date you file, the claim is: Check ail that apply

oO Contingent
0 unliquidated

CO Disputed
Type of NONPRIORITY unsecured claim:
DZ Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O cebts to pension or profit-sharing plans, and other similar debts

AGENT FOR STRATFORD CAREER
@ other Specty INSTITUTE ACCOUT G201782

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 31 of 33
Bes! Case Bankruptcy
 

 

 

Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 46 of 54
Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copynght (¢} 1996-2019 Best Case, LLC - www.bestcase.com

 

 

 

 

Debtor 2 Patricia L. VanderZwaag Case number (i known) 20-00363
49
0 USCB CORPORATION Last 4 digits of accountnumber 4269 $506.00
Nonpriority Creditors Name :
ACCOUNTS RECEIVABL When was the debt incurred?
MANAGEMENT
PO BOX 75
ARCHBALD, PA 18403
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D Debtor 1 only OD Contingent
@ pebtor 2 only D Untiquidated
CD Debtor 1 and Debtor 2 only DO visputea
CO At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
D Check If this claim is fora community D student ioans
debt D Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bi no O Debts to pension or profit-sharing plans, and other similar debts
= _ AGENT FOR STRATFORD CAREET
D Yes Other. Specify INSTITUTE ACCOUNT NUMBER G201784
49 .
1 Usdoe/Glelsi Last 4 digits of accountnumber 8581 $0.00
Nonpriority Creditor's Narne
Attn: Bankruptcy Opened 10/21/15 Last Active
Po Box 7860 When was the debt incurred? 6/05/17
Madison, WI 53707
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
D Debtor 1 only oO Contingent
B pebter 2 only D1 uniiquidatea
D Debtor 1 and Debtor 2 only O visputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
DO Check if this claim is for a community @ student oans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No D Debts to pension or profit-sharing plans, and other similar debts
D Yes D0 other. Specify
Educational
49
2 WESTERN MI PATH ASSOC PLLC Last 4 digits of accountnumber 8739 $134.00
Nonpricrity Creditors Name
5700 SOUTHWYCK BLVD When was the debt incurred?
TOLEDO, OH 43614-1509
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
& pebtor 1 only D contingent
D Debtor 2 only D unliquidated
O Debtor 1 and Debtor 2 only D bisputea
OD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community O student loans
debt DO obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
O ves M other Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 32 of 33

Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 47 of 54

Debtor1 Daniel L. VanderZwaag
Debtor2 Patricia L. VanderZwaag

 

49 WESTSHORE RECYCLING &
3 TRANSFER

Nonpriority Creditor's Name

A-4376 60 STREET

 

 

Last 4 digits of account number

 

When was the debt incurred?

Case number (it tren}

20-00363

 

 

HOLLAN, Ml 49423
Number Street City State Zip Code

Who incurred the debt? Check one.

H pebtor 1 only

0 Debtor 2 only

O1 Debtor 1 and Debtor 2 only

DO Atteast one of the debtors and another

Oo Contingent
0 unliquidated

O disputea
Type of NONPRIORITY unsecured claim:

O Cheek if this claim is for a community C Student loans

As of the date you file, the claim is: Check all that apply

debt CD obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims

B no OD bebts to pension or profit-sharing plans, and other similar debts

O ves

@ other, Specify CHECK #2085 DATED 10-09-17 NSF

 

$140.00

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be

notified for any debts in Parts 1 or 2, do not fill out or submit this page.
Name and Address
UNITED STATES ATTYS OFFICE
PO BOX 208
GRAND RAPIDS, MI 49501-0208

Line 2.1 of (Check one):

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
BF Part 1: Creditors with Priority Unsecured Claims
OD) Part 2: Creditors with Nonpriority Unsecured Claims

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured claim.

6a. Domestic support obligations fa.
Total
clalms
from Part 1 6b, Taxes and certain other debts you owe the government &b.
6c, Claims for death or personal injury while you were intoxicated &c.
6d. Other. Add all other priority unsecured claims. Write that amaunt here Gd.
Se. Total Priority. Add lines 6a through 6d 6e.
Sf. Student loans 6.
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 8g
6h. Oebts to pension or profit-sharing plans, and other similar debts 6h
61, Other. Add all other nonpriorty unsecured claims. Write that ammount i
here.
6]. Tota! Nonpriority. Add lines 6f through 6i. 6

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com

 

 

 

Total Claim
$ 0.00
$ 1.00
$ 0.00
$ 0.00
$ 1.00
Total Claim
$ 1,171.00

 

 

 

$ 0.00
$ 0.00
$ 345,886.00
$

347,057.00

 

 

Page 33 of 33
Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 48 of 54

Fill in this information to identify your case:

Debtor 1 Daniel L. VanderZwaag
First Name Middle Name Last Name

Debtor 2 Patricia L. VanderZwaag
(Spouse if, fling) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF MICHIGAN

 

Case number 20-00363
{if known) O Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known}.

1. Do you have any executory contracts or unexpired leases?
C1 Wo. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.

@ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City. Stale and ZIP Code
2.1. NEWFOUND RENTALS LLC 60-MONTH INSTALLMENT PURCHASE OF A SHED
3262 WESTHEIMER RD STE 324 {WHICH IS REQUIRED BY THE MOBILE HOME PARK}
HOUSTON, TX 77098 FOR STORAGE OF GOODS THAT DO NOT GO IN THE

MOBILE HOME, DATED 12/12/19, CASH PRICE OF
$2,438. CLOTHED IN A RENTAL PURCHASE
AGREEMENT CALLING FOR 60 PAYMENTS OF $92.87
OR A TOTAL OF $5,572.20; CONVERTIBLE TO A
STRAIGH PURCHASE WITHIN THE FIRST 90 DAYS FOR
CASH PRICE LESS ALL RENTAL PAYMENTS MADE;
TWO PAYMENTS MADE SO FAR, OPTION TO CONVERT
TG PURCHASE HEREBY EXERCISED,

 

 

22 WEST OLIVE ESTATES MOBILE HOME PARK RENT $435 PER MONTH
8930 146TH AVE
WEST OLIVE, MI 49460

 

 

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 14 of 1
Software Copyright [c) 1996-2019 Best Case. LLC - wew.besicase.com Best Case Bankruptcy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 49 of 54

Fill in this information to identify your case:

Debtor 4 Daniel L. VanderZwaag
First Name Middie Name Last Name

Debtor 2 Patricia L. VanderZwaag
(Spouse if, filing) First Name Middie Name Last Name

United States Bankruptcy Court forthe’ WESTERN DISTRICT OF MICHIGAN

Case number 20-00363
tif known) OO Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 4215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
People are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number {if known). Answer every question.

1. Do you have any codebtors? {if you are filing a joint case, do not list either spouse as a codebtor.

BNo
O Yes

2. Within the last 8 years, have you lived ina community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

BB No. Go to line 3.
OD Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codabtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G), Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 7: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Sireet, City, State and ZIP Code Check all schedules that apply:

[3.1 | 0 Schedule 0, line
Name

 

D Schedule E/F, line
D Schedule G, line

 

 

 

 

 

Number Street
Cily State ZIP Code

3.2 O Schedule D, line
ee O Schedule Eff, line

O Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c} 1996-2019 Best Case. LLC - www.bestcase.com Best Case Bankrupicy
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 50 of 54

 

Fillin this information to identify your case:

Debtor 1 Daniel L. VanderZwaag

Debtor 2 Patricia L. VanderZwaaq
(Spouse. if filirig)

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF MICHIGAN

 

Case number 20-00363 Check if this is:

(If known} O An amended filing

O) Asupplement showing postpetition chapter
13 income as of the following date:

 

Official Form 1061 MM/DDIYYYY”
Schedule |: Your Income 1245

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known). Answer every question.

Describe Employment

1. Fillln your employment

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job, a Employed a Employed
attach a separate page with Employment status
information about additional 1 Not employed C1 Not employed
employers.
roy Occupation DRIVER HOUSEKEEPER

 

Include part-time, seasonal, or
self-employed work. COUNTRY INN & SUITES/ SCA
Employer's name MICHIGAN WOOD FIBERSLLC  wWoTELS CORP

 

Occupation may include student

 

or homemaker, if it applies. Employer's address 9426 HENRY COURT 5 SHENANDOAH
ZEELAND, Mi 49464 JACKSONVILLE, IL 62650
How long employed there? 1.5 YEARS 5 MONTHS
Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 4 For Debtor 2 or
non-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions}. If not paid monthly, calculate what the monthly wage would be 2 $ 5,145.92 $ 1,366.95
3. Estimate and list monthly overtime pay. 3. +$ 0.00 + 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 5,145.92 $ 1,366.95

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case:20-00363-swd Doc#:15 Filed: 02/11/2020 Page 51 of 54

Debtor 1 Daniel L. VanderZwaag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debter2 Patricia L. VanderZwaag Case number (itknown) 20-00363
For Debtor 1 For Debtor 2 or
non-filing spouse
Copylines here a 8 6145.92 SF 1,366.95
5. List all payroll deductions:
Sa, Tax, Medicare, and Social Security deductions Sa, $ 787.11 $ 114.92
5b. Mandatory contributions for retirement plans Sb. $ 0.00 «= 0.00
5c. Voluntary contributions for retirement plans 5c. § 0.000 = $ 0.00
5d. Required repayments of retirement fund loans Sd $ 0.00 $ 0.00
5e. Insurance Se. $ 237.03 $ 0.00
5f. Domestic support obligations Sf. $ 0.00 63 0.00
5g. Union dues 5g. § 0.00 $ 0.00
5h. Other deductions. Specify: UNIFORMS Sh.+ $ 30.77 + $ 0.00
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h 6 $ 1,054.91 $ 114.92
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 4,091.01 $ 1,252.03
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income, 8a § 0.00 §$ 0.00
8b. Interest and dividends 8b. § 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regulary receive
Inciude alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement Bo $f 0.00 § 0.00
8d. Unemployment compensation &d.  $ 0.00 6 «6§ 0.00
8e. Social Security 8e. § 0.00 $ 0.00
ef. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: of. $ 0.00 $ 0.00
8g. Pension or retirement income 8g. $ 0.00 $ 0.00
&h. Other monthly income. Specify: Bht §$ 0.00 +3 0.00
9. Addall other income. Add lines 8a+8b+8c+8d+6e+8f+8g+8h 9. |$ 0.00| |$ 0.00
10. Calculate monthly income. Add line 7 + line 9. 10. |$ 4,091.01 | +/ $ 1,252.03 | =/$ 5,343.04

 

 

 

 

 

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse

 

 

11. State all other regular contributions to the expenses that you list in Schedule J,
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J
Specify: 1. +8 0.00

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly incame.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12. $ 5,343.04 |

 

 

 

Combined
monthly income
13. Deo you expect an increase or decrease within the year after you file this form?

B No.
Oo Yes. Explain: |

 

Official Form 1061 Schedule |: Your Income page 2
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 52 of 54

Fill tn this information to identify your case:

 

 

 

Debtor 1 Daniel L. VanderZwaag Check if this is:

0 An amended filing
Debtor 2 Patricia L. VanderZwaag OO + Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN MM /OD/YYYY

 

Case number 20-00363

(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number {if known). Answer every question.

 

Describe Your Household
1. Is this a joint case?

DO No. Go to line 2.
@ Yes. Does Debtor 2 live in a separate household?
Hi No
CO Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtear 2.

2. Doyouhave dependents? No

 

 

 

 

Do not list Debtor 1 and ves, Fill out this information for Dependent’s relationship to Dependents Does dependent
Debtor 2. * @ach dependent Debtor 1 or Debtor 2 age live with you?
Cn oo
Do not state the CL No
dependents names. DAUGHTER 17 ves
OC No
SON 21 @ ves
CO No
0 Yes
OO No
D Yes
3. Do your expenses include Mi No

expanses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses __ __
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

 

 

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule /: Your income

(Official Form 1061.) Your expenses
aS

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot 4. § 448.00

 

If not included in line 4:

 

 

 

 

4a. Real estate taxes 4a, §$ 0.00
4b. Property, homeowner's, or renter's insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 20.00
4d. Homeowner's association or condominium dues 4d. § 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. § 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Case:20-00363-swd Doc#:15 Filed

Debtor1 Daniel L. VanderZwaag
Debtor2 Patricia L. VanderZwaag

6.

oM

11.

12

13
14
15

16

7

18.
19,

20.

21.
22.

23.

24.

Official Form 106J

: 02/11/2020 Page 53 of 54

 

 

 

 

 

 

Case number (ifknown) 20-00363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:
6a. Electricity, heat, natural gas 6a. $ 220.00
6b. Water, sewer, garbage collection 6b. $ 53.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 298.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 700.00
Childcare and children’s education costs 8. $ 60.00
Clothing, laundry, and dry cleaning 9. § 120.00
Petsonal care products and services 10. $ 90.00
Medical and dental expenses 11. $ 260.00
Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12. $ 340.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 100.00
Charitable contributions and religious donations 14. § 100.00
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance i5e. $ 492.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 486.00
17b. Car payments for Vehicle 2 17b. $ 335.00
17c. Other. Specify; RESTITUTION $200 EACH 1?c. $ 400.00
17d. Other. Specify: 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule J, Your Income (Official Form 1061). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a. §$ 0.00
20b. Real estate taxes 20b. §$ 0.00
20c. Property, homeowner's, or renter's insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
Other: Specify: 21. +$ 0.00
Calculate your monthly expenses
22a. Add lines 4 through 21. $ 4,522.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 4,522.00
Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 5,343.04
236. Copy your monthly expenses from line 22¢ above 23b. -5 4,522.00
23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23c. | $ 821.04

 

 

 

 

 

 

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?
Hi No.

 

DO Yes. | Explain here:

Schedule J: Your Expenses

page 2
Case:20-00363-swd Doc #:15 Filed: 02/11/2020 Page 54 of 54

 

Fillin this information to identify your case:

 

 

Debtor 4 Daniel L. VanderZwaag

First Name Middle Name Last Name
Debtor 2 Patricia L. VanderZwaag
(Spouse if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

 

Case number 20-00363
(if known) O Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42146

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up te 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

@ No

Ol Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

 

X tsi Daniel L. Vander2waag seh sare kt X is! Patricia L. VanderZwaag BD
Daniel L. VanderZwaag Patricia L. VanderZ2waag
Signature of Debtor 1 Signature of Debtor 2
Date February 11, 2020 Date February 11, 2020
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
